Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC § 101: The claims have been amended to positively recite content metadata extraction steps. These steps are technical in nature and incorporate the abstract idea (providing targeted content to users) into a practical application. The rejections under 35 USC § 10 are withdrawn.
35 USC § 102/103: As indicated in the non-final rejection (09/10/2021) the closest prior art includes U.S. 2016/0026920 (“Sullivan”) and U.S. 2020/0084483 (“Brown”). While Sullivan teaches most limitations relating to the scoring of content and Brown teaches most limitations relating to brand safety, “generating a set of recommended digital media content items, by the one or more processors of the electronic asset server system and based at least in part on the brand safety policy associated with the electronic asset portfolio and the digital media context metadata associated with the electronic anchor asset; selecting a second digital media content item from the set of recommended digital media content items by the one or more processors of the electronic asset server system and based on a weighted composite score using second digital media context metadata associated with the second digital media content item” is not found in either reference or elsewhere in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688